                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                  :
ALLSTATE INSURANCE COMPANY
                                  :

     v.                           :   Civil Action No. 18-2285

                                  :
CRYSTAL TANNER, et al.
                                  :

                     MEMORANDUM OPINION AND ORDER

     Allstate Insurance Co. (“Plaintiff”) filed an amended motion

for alternative service on December 12, 2018.           (ECF No. 18).

Plaintiff’s amended motion is largely a recitation of the same

explanation and request Plaintiff stated in its original motion

for alternative service. Plaintiff states that it hired Monumental

Process Servers to serve Crystal Tanner (“Defendant Tanner”), the

sole remaining unserved Defendant named in this case.      (ECF No. 18

¶ 3).     The company was unsuccessful in its attempts to serve

Plaintiff in person at three prior addresses or via certified mail,

restricted delivery.      The company also conducted an unfruitful

“skip trace” to identify Defendant Tanner’s current address.       (Id.

¶¶   5-8).     Due   to   Defendant   Tanner’s    purportedly   unknown

whereabouts, Plaintiff again moves to serve Avalon S. Brandt (“Ms.

Brandt”) on behalf of Defendant Tanner.          Ms. Brandt represents

Defendant Tanner in Crystal Tanner v. N.B.S., Inc., et al., No.

24C17000975 (Balt. City. Cir. Ct.), an underlying case for lead
paint exposure before the Circuit Court for Baltimore City.            Ms.

Brandt “indicated that she will not accept service on behalf of

Defendant [] Tanner.”      (Id.   ¶ 12).     Nevertheless, Plaintiff

presumes that serving Ms. Brandt is reasonably calculated to give

Defendant Tanner actual notice because “[a]s counsel for Defendant

[] Tanner, Ms. Brandt must have contact with Defendant [] Tanner.”

(ECF No. 18, at 3).

       Fed.R.Civ.P. Rule 4(e)(1) provides, in pertinent part, that

an individual may be served “pursuant to the law of the state in

which the district court is located.”      Maryland Rule 2–121(c), in

turn, provides that when presented with an affidavit stating that

good faith efforts to serve an individual defendant in accordance

with Maryland Rule 2-121(a) have failed and service under Maryland

Rule 2-121(b) is impracticable, “the court may order any other

means of service that it deems appropriate in the circumstances

and reasonably calculated to give actual notice.”          In order to

pass   constitutional   muster,   such   notice   “is   that   which    is

‘reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them

an opportunity to present their objections.’”       Elmco Props., Inc.

v. Second Nat’l Fed. Sav. Ass’n, 94 F.3d 914, 920–21 (4th Cir.

1996) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950)).     Indeed, Maryland Rule 2–121(c)—as the law of

the state in which this court sits—“may be resorted to, subject

                                   2
only to the constitutional requirement[] . . . that the means used

by the plaintiff be reasonably calculated to give the defendant

notice of the proceedings and an opportunity to be heard.” 4B

Charles   A.   Wright   and   Arthur    R.   Miller,   Federal   Practice   &

Procedure § 1115 (2002).

     Plaintiff’s affidavit and supporting documents demonstrate

that Plaintiff has been unable to serve Defendant Tanner in

accordance with Rule 2-121(a).         The docket of the underlying case

in which Ms. Brandt represents Defendant Tanner indicates that the

parties participated in active discovery until late November 2018

and are now preparing for trial.1            See Maryland Judiciary Case

Search,    Crystal      Tanner     v.        N.B.S.,    Inc.,     et   al.,

http://casesearch.courts.state.md.us/casesearch/inquiryDetail.ji

s?caseId=24C17000975&loc=69&detailLoc=CC. Based on this activity,

it appears that Ms. Brandt is in contact with Defendant Tanner and

serving Ms. Brandt is reasonably calculated to give Defendant

Tanner actual notice.     See, e.g., Fematt v. City of Chicago, 2011

WL 2415340 (N.D. Ill. June 10, 2011).            However, in light of Ms.

Brandt’s refusal to accept service on behalf of Defendant Tanner,

Plaintiff’s request for alternative service will be granted with


     1 The court may take judicial notice of the records of a state
court. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d
500, 508 (4th Cir. 2015) (“[A] court may properly take judicial
notice of matters of public record and other information that,
under Federal Rule of Evidence 201, constitute adjudicative
facts.”) (internal quotations omitted).
                                       3
the caveat that Ms. Brandt may file a motion to quash if service

upon her will not provide actual notice to Defendant Tanner.

        Accordingly, it is this 28th day of January, 2019, by the

United States District Court for the District of Maryland, ORDERED

that:

        1.   The motion for alternative service (ECF No. 18) BE, and

the same hereby IS, GRANTED;

        2.   Plaintiff may serve Defendant Crystal Tanner by sending

a copy of the complaint, summons, civil cover sheet, and a copy of

this Order to Plaintiff Crystal Tanner, c/o her counsel of record

in Crystal Tanner v. N.B.S., Inc., et al., No. 24C17000975 (Balt.

City. Cir. Ct.), Avalon S. Brandt, with the law offices of Evan K.

Thalenberg, P.A., 216 East Lexington Street, Baltimore, MD, 21202

via certified mail, restricted delivery;

        3.   The Clerk is DIRECTED to transmit a copy of this Order

to counsel of record.



                                             /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   4
